Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 02/24/2020.  Claims 1-15 and 17 were pending. Claims 1-15 and 17 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/24/2020 and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claims 2, 4, 10, 13-14, and 17 are objected to because of the following informalities:
	Claim 2 is objected of reciting “control apparatus” in lines 2, 4, 6 should be –central control apparatus—to mark reference to a central control apparatus recited in claim 1, line 1;
	Claim 4 is objected of reciting “control apparatus” in lines 4, 5, 7 should be –central control apparatus—to mark reference to a central control apparatus recited in claim 1, line 1;
	Claim 10 is objected of reciting “central control apparatus” in lines 8 should be – control apparatus—to mark reference to a control apparatus recited in claim 10, line 1;
Claim 13 is objected of reciting “control apparatus” in lines 4, 6 should be –central control apparatus—to mark reference to a central control apparatus recited in claim 13, line 2;
Claim 14 is objected of reciting “control apparatus” in lines 3 should be –central control apparatus—to mark reference to a central control apparatus recited in claim 13, line 2;
Claim 17 is objected of reciting “control apparatus” in lines 2, 11 should be –central control apparatus—to mark reference to a central control apparatus recited in claim 13, line 2.
Appropriate correction is required. 

Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

5.2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“means for generating a data telegram” in claims 10-11, 17;  
“means for unidirectionally transmitting the data telegram“ in claims 10, 12, 17; 
“means for monitoring the transmission duration“ in claims 10-15, 17; 
“means for synchronizing the timer” in claims 11, 14; 
“means for triggering a predetermined safety reaction” in claims 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections – 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b) 

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.1.	 Claims 10-11, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

6.1.1.	Claim limitation “means for generating a data telegram” of claims 10-11, 17, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification [0043-44], FIG.2, [0056] states the claimed function of generating a data telegram for the broadcast or multicast transmission of data to a plurality of decentralized devices by central control apparatus. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function. The use of the term “generating” is not adequate structure for performing the “generating a data telegram for the broadcast or multicast transmission of data“, because it does not describe a particular  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

6.1.2.	Claim limitation “means for synchronizing the timer” of claims 11, 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification [0023-27], FIG.3, [0060-64] states the claimed function of “synchronizing the timer in a central control apparatus with a timer arranged in the at least one decentralized device” is performed by “central control apparatus and decentralized devices”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function “synchronizing the timer“. The use of the term “synchronizing” is not adequate structure for performing the “synchronizing the timer in a central control apparatus with a timer arranged in the at least one decentralized device“, because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

6.1.3.	Claim limitation “means for triggering a predetermined safety reaction” of claims 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification FIG.2, [0061] states the claimed function of “If a predetermined limit value stored in the respective decentralized device, is exceeded, the receiver unit of decentralized device triggers a predetermined safety reaction” is performed by “decentralized device”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function “triggering a predetermined safety reaction“. The use of the term “triggering” is not adequate structure for performing the “triggering a predetermined safety reaction“, because it does not describe a particular structure for performing the  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

6.2.	Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections – 35 USC § 112
7.1. 	The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


7.2. 	Claims 10-11, 13-14 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “means for generating a data telegram”, “means for synchronizing the timer”, “means for triggering a predetermined safety reaction”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”, US 2017/0329321 A1) in view of Schmidt et al. (“Schmidt”, US 2011/0069698 A1), and further  in view of Ito, (US 2013/0170388 A1).

Regarding Claim 1, Dai discloses a method for transmitting data between a central control apparatus and a plurality of decentralized devices (Dai, FIG.1, safety control system , control unit 3, machine 5, [0066-68]: A safety control system 1 includes a control unit 3 (“central control apparatus”) and which is communicatively linked to a machine 5 (automated guided vehicle (AGV) (“decentralized device”) that used in a discrete manufacturing system or manufacturing cell), having the following steps: 
- unidirectionally transmitting the data telegram from the central control apparatus to at least one decentralized device (Dai, [0068]: control unit 3 includes a safety control logic generates output signals containing respective output information to the machine 5); 
However, Dai does not disclose
- generating, in the central control apparatus, a data telegram for the broadcast or multicast transmission of data to a plurality of devices; 
- monitoring the transmission duration of the transmission of the data telegram from the central control apparatus to the at least one decentralized device; and 
- triggering a predetermined safety reaction if the transmission duration exceeds a predetermined value.  
Schmidt disclose
- generating, in the central control apparatus, a data telegram for the broadcast or multicast transmission of data to a plurality of devices (Schmidt, FIG.1, system 1. communication master 3, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: System 1 is an automated manufacturing system includes a communication master 3  as a component of a central control, and a plurality of local modules 70, 80, 81, 82, 83, 90, 91 (“decentralized devices”). Safety modules 80, 81, 82, 83 form a logical group and safety modules 90, 91 form another logical group, Communication master 3 automatically routes the data transmitted to the associated receiving safety modules based on the routine table); 
(Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules); and 
- triggering a predetermined safety reaction (Schmidt, [0094]: initiates a safety-related action in response to the telegram).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical group of safety modules” of Schmidt into the invention of Dai. The suggestion/motivation would have been to improve communication via telegrams from a non-safe communication master to a plurality of safety modules by forming the safety modules into a logical group for performing a safety-related function (Schmidt, Abstract, [0015-34]).
However, Dai-Schmidt does not disclose
- monitoring the transmission duration of the transmission 
- 
Ito discloses
- (Ito, Abstract, FIG. 3(a), master station 1, one-way-delay detecting unit 145, [0060]: determining, by the one-way-delay detecting unit 145 of master station 1 (“central control apparatus”), upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “one-way-delay detecting unit” of Ito into the invention of Dai-Schmidt. The suggestion/motivation would have been to determine whether delay is occurred within a permitted delay time in a time-monitored data transmission system by one-way delay detection unit. (Ito, Abstract, [0002-13], FIG.3).

Regarding Claim 2, Schmidt-Ito discloses the method according to claim 1, wherein the control apparatus and the at least one decentralized device each comprise a timer, and in that the method further comprises the following steps: 
- synchronizing the timer in the control apparatus with the respective timer in the at least one decentralized device (Ito, [0013]: clock synchronization using delay detecting method that can maintain the periodical operation and transmit information for calculating a shift of clocks between the nodes without putting pressure on a region for storing normal data); 
- generating of a time stamp by the control apparatus and transmission of the time stamp within the data telegram, the transmission duration being monitored as a function of the time stamp (Ito, [0014]: generates a time stamp using the clock during transmission of the communication frame transmitted by the own communication apparatus).  

Regarding Claim 3, Dai-Schmidt-Ito discloses the method according to claim 2, wherein the timer is synchronized before the at least one decentralized device is put into operation and/or at predetermined intervals of time (Ito, FIG.4, master station 1, slave station 2, [0078-80]: showing exchange of a PDU in clock offset calculation processing between the master station 1 and the slave station 2 (“decentralized device”) before the start of the periodical communication).  

Regarding Claim 4, Dai-Schmidt-Ito discloses the method according to claim 1, further comprising the following steps:  
- establishing a data connection configured for bidirectional communication between the control apparatus and the at least one decentralized device, the data telegram being transmitted unidirectionally from the control apparatus to the at least one decentralized device via this data connection (Ito, FIG.4, [0078]: establishing a bidirectional communication between master station 1 and slave station 2. Schmidt, [0094]: initiates a safety-related action in response to the received telegram); and 
- monitoring the transmission quality of the data connection by the control apparatus and/or by the at least one decentralized device, the monitoring of the transmission duration of the transmission of the data telegram taking place as a function of the monitored transmission quality (Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules; Ito, Abstract: one-way-delay detecting unit for determining, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received).  

Regarding Claim 5, Dai-Schmidt-Ito discloses the method according to claim 1, wherein the at least on decentralized device is designed as an automated guided vehicle (Dai, [0023]: Machine 5 is an automated guided vehicle (AGV) (“decentralized device”)).  

Regarding Claim 6, Dai-Schmidt-Ito discloses the method according to claim 1, wherein the transmission of the data telegram takes place via a wireless network (Dai, [0128]: automatic guided vehicles (AGV) in automatic storage handling systems are often connected through wireless networks and controlled from the central location).  

Regarding Claim 7, Dai-Schmidt-Ito discloses the method according to claim 1, wherein the data telegram is used to transmit safety-relevant data (Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules).  

Regarding Claim 8, Dai-Schmidt-Ito discloses the method according to claim 1, wherein a safe communication protocol is used to transmit the data telegram (Dai, [0118]: A safety device D1 is connected remotely via PROFINET (with PROFIsafe protocol). Schmidt, [0044]: error-proof telegram is embedded into a standard telegram via secure network protocols).  

Regarding Claim 10, Dai discloses a control apparatus for controlling a plurality of decentralized devices (Dai, FIG.1, safety control system, control unit 3, machine 5, [0066-68]: A safety control system 1 includes a control unit 3 (“control apparatus”) which is communicatively linked to a machine 5 (automated guided vehicle (AGV) (“decentralized device”) that used in a discrete manufacturing system or manufacturing cell), comprising:
- a means for unidirectionally transmitting the data telegram to at least one decentralized device (Dai, [0068]: control unit 3 which includes a safety control logic generates output signals containing respective output information to the machine 5); and 
However, Dai does not disclose
- a means for generating a data telegram for the broadcast or multicast transmission of data to a plurality of devices; and 
- a means for monitoring the transmission duration of the unidirectional transmission of the data telegram from the central control apparatus to the at least one decentralized device.  
Schmidt disclose
- a means for generating a data telegram for the broadcast or multicast transmission of data to a plurality of devices (Schmidt, FIG.1, system 1. communication master 3, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: System 1 is an automated manufacturing system includes a communication master 3 as a component of a central control, and a plurality of local modules, 80, 81, 82, 83, 90, 91 (“decentralized devices”). Safety modules 80, 81, 82, 83 form a logical group and safety modules 90, 91 form another logical group, Communication master 3 automatically routes the data transmitted to the associated receiving safety modules based on the routine table); and 
- a means for monitoring the transmission ((Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local module).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical group of safety modules” of Schmidt into the invention of Dai. The suggestion/motivation would have been to improve communication via telegrams from a non-safe communication master and a plurality of safety modules by forming the safety modules into a logical group for performing a safety-related function (Schmidt, Abstract, [0015-34]).
However, Dai-Schmidt does not disclose

Ito discloses
- a means for monitoring the transmission duration of the unidirectional transmission of the data telegram (Ito, Abstract, FIG.3(a), master station 1, one-way-delay detecting unit 145, [0060]: determining, by the one-way-delay detecting unit 145 of master station 1 (“central control apparatus”), upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “one-way-delay detecting unit” of Ito into the invention of Dai-Schmidt. The suggestion/motivation would have been to determine whether delay is occurred within a permitted delay time in a time-monitored data transmission system by one-way delay detection unit. (Ito, Abstract, [0002-13], FIG.3).

Regarding Claim 11, Dai-Schmidt-Ito discloses the control apparatus according to claim 10, wherein the means for monitoring the transmission duration comprises a timer and a means for synchronizing the timer with a timer arranged in the at least one decentralized device, and in that the means for generating the data telegram is designed to generate a time stamp and transmit it within the data telegram (Ito, FIG.3(a), master station 1,  clock 11, [0049]: the master station 1 (“control apparatus”) includes a clock 11, FIG.3(b), slave station 2, clock 21, [0065]: the slave station 2 (“decentralized device”) includes clock 21. Ito, [0013]: clock synchronization using delay detecting method that can maintain the periodical operation and transmit information for calculating a shift of clocks between the nodes without putting pressure on a region for storing normal data. Ito, [0014]: generates a time stamp using the clock during transmission of the communication frame transmitted by the own communication apparatus).  

Regarding Claim 12, Dai-Schmidt-Ito discloses the control apparatus according to claim 10, wherein the control apparatus is designed to establish a data connection configured for bidirectional communication with the at least one decentralized device, 
- the means for unidirectionally transmitting the data telegram being designed for unidirectionally transmitting the data telegram via the data connection, and 
- the means for monitoring the transmission duration comprising a diagnostic unit that is designed to; 
- monitor the transmission quality of the data connection configured for bidirectional communication (Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules; Ito, Abstract: one-way-delay detecting unit for determining, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received); 
- monitor the transmission duration of the unidirectional transmission of the data telegram as a function of the monitored transmission quality (Ito, Abstract: one-way-delay detecting unit for determining, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received); and 
- trigger a predetermined safety reaction if the transmission duration exceeds a predetermined value (Schmidt, [0094]: initiates a safety-related action in response to the telegram. Ito, Abstract, FIG.3(a), master station 1, one-way-delay detecting unit 145, [0060]: determining, by the one-way-delay detecting unit 145 of master station 1, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received).  

Regarding Claim 13, Dai discloses a device designed as an automated guided vehicle that can be controlled by a central control apparatus, the device designed to receive a unidirectionally transmitted data telegram for the broadcast or multicast transmission of data from the control apparatus (Dai, FIG.1, safety control system , control unit 3, machine 5, [0066-68]: A safety control system 1 includes a control unit 3 (“central control apparatus”) and which is communicatively linked to a machine 5 (automated guided vehicle (AGV) (“decentralized device”) that used in a discrete manufacturing system or manufacturing cell).
However, Dai does not disclose
- a means for monitoring the transmission duration of the unidirectional transmission of the data telegram from the central control apparatus to the device; and
- a means for triggering a predetermined safety reaction if the transmission duration exceeds a predetermined value.
Schmidt disclose
- a means for monitoring the transmission (Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules); and 
- a means for triggering a predetermined safety reaction (Schmidt, [0094]: initiates a safety-related action in response to the telegram).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical group of safety modules” of Schmidt into the invention of Dai. The suggestion/motivation would have been to improve communication via telegrams from a non-safe communication master to a plurality of safety modules by forming the safety modules into a logical group for performing a safety-related function (Schmidt, Abstract, [0015-34]).
However, Dai-Schmidt does not disclose
- a means for monitoring the transmission duration of the unidirectional transmission 
- 
Ito discloses
- (Ito, Abstract, FIG. 3(a), master station 1, one-way-delay detecting unit 145, [0060]: determining, by the one-way-delay detecting unit 145 of master station 1 (“central control apparatus”), upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “one-way-delay detecting unit” of Ito into the invention of Dai-Schmidt. The suggestion/motivation would have been to determine whether delay is occurred within a permitted delay time in a time-monitored data transmission system by one-way delay detection unit. (Ito, Abstract, [0002-13], FIG.3).

Regarding Claim 14, Dai-Schmidt-Ito discloses the device according to claim 13, wherein the data telegram comprises a time stamp, and wherein the device comprises a timer and means for synchronizing the timer with a timer arranged in the control apparatus (Ito, [0013]: clock synchronization using delay detecting method that can maintain the periodical operation and transmit information for calculating a shift of clocks between the nodes without putting pressure on a region for storing normal data), and the means for monitoring is designed to monitor the transmission duration as a function of the time stamp contained in the data telegram and using the timer (Ito, [0014]: generates a time stamp using the clock during transmission of the communication frame transmitted by the own communication apparatus).  

Regarding Claim 15, Dai-Schmidt-Ito discloses the device according to claim 13, wherein the device is designed to establish a data connection configured for bidirectional communication with the central control apparatus, via which the data telegram is transmitted, the means for monitoring the transmission duration comprising a diagnostic unit that is designed to: 
- monitor the transmission quality of the data connection configured for bidirectional communication (Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules; Ito, Abstract: one-way-delay detecting unit for determining, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received); 
- monitor the transmission duration of the unidirectional transmission of the data telegram as a function of the monitored transmission quality (Ito, Abstract: one-way-delay detecting unit for determining, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received); and 
- trigger a predetermined safety reaction if the transmission duration exceeds a predetermined value (Schmidt, [0094]: initiates a safety-related action in response to the telegram. Ito, Abstract, FIG.3(a), master station 1, one-way-delay detecting unit 145, [0060]: determining, by the one-way-delay detecting unit 145 of master station 1, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received).  

Regarding Claim 17, Dai-Schmidt-Ito discloses a control and data transmission system comprising: 
- a control apparatus for controlling a plurality of decentralized devices (Dai, FIG.1, safety control system, control unit 3, machine 5, [0066-68]: A safety control system 1 (“control and data transmission system”) includes a control unit 3 (“control apparatus”) and which is communicatively linked to a machine 5 (automated guided vehicle (AGV) (“decentralized device”) that used in a discrete manufacturing system or manufacturing cell), comprising: 
- a means for generating a data telegram for the broadcast or multicast transmission of data to a plurality of devices (Schmidt, FIG.1, system 1. communication master 3, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: System 1 is an automated manufacturing system includes a communication master 3  as a component of a central control, and a plurality of local modules 70, 80, 81, 82, 83, 90, 91 (“decentralized devices”). Safety modules 80, 81, 82, 83 form a logical group and safety modules 90, 91 form another logical group, Communication master 3 automatically routes the data transmitted to the associated receiving safety modules based on the routine table); 
(Dai, [0068]: control unit 3 which includes a safety control logic generates output signals containing respective output information to the machine 5); and 
- a means for monitoring the transmission duration of the unidirectional transmission of the data telegram from the central control apparatus to the at least one decentralized device ((Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules. Ito, Abstract, FIG.3(a), master station 1, one-way-delay detecting unit 145, [0060]: determining, by the one-way-delay detecting unit 145 of master station 1, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received); 
- at least one device according to claim 13 (Dai, FIG.1, machine 5, [0066-68]. Schmidt, FIG.1, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: d a plurality of local modules, 80, 81, 82, 83, 90, 91 (“decentralized devices”); and 
- a communication network via which the control apparatus can transmit data to the at least one device (Dai, [0128]: automatic guided vehicles (AGV) in automatic storage handling systems are often connected through wireless networks and controlled from the central location).   

8.3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (“Dai”, US 2017/0329321 A1) in view of Schmidt et al. (“Schmidt”, US 2011/0069698 A1) and Ito, (US 2013/0170388 A1) as applied to claim 1, and further in view of Schnabel (US 7184744 B1).

Regarding Claim 9, Dai-Schmidt-Ito discloses the method according to claim 1 as set forth above, wherein the data telegram is designed for the multicast transmission of data to a group of devices that are located (Schmidt, [0055]: safety modules 80, 81, 82, 83 form a logical group, and communication master 3 transmits (“multicast”) the data telegrams to the safety modules 81, 82, 83 via logical connection 10, 11, 12).  
However, Dai-Schmidt-Ito does not disclose
the data telegram is 
Schnabel discloses
the data telegram is (Schnabel, col. 7, lines 49-54:  geographic identifier that indicates the geographic area in which reception of a broadcast message. col. 16, lines 26-34: geographic identifier is a geographic multicast address (GMA) attached to the message is examined to determine whether the user equipment (“decentralized device”) is within the geographic region defined by the GMA varies depending upon the format of the GMA address).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “geographic multicast address” of Schnabel into the invention of Dai-Schmidt-Ito. The suggestion/motivation would have been to incorporate message broadcast receiving method by using “geographic multicast address” to determine geographic position of receiver (Schnabel, Abstract, col. 16, lines 26-34).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Meyer-Grafe, US 4 A1. Transferring data via bus network by broadcast involves defining broadcast message within point-to-point protocol within which selected data can be transmitted in broadcast transmission mode.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446